Citation Nr: 0021980	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for hypoglycemia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

This appeal arises from a decision by the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied the benefits sought on appeal.  The 
veteran, who served on active duty from April 1952 to April 
1956 and from January 1968 to June 1969, appealed that 
decision to the Board of Veterans' Appeals (BVA or Board) and 
the case was forwarded to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
that demonstrates that he has been diagnosed as having a 
psychiatric disorder.

2.  The veteran has not submitted competent medical evidence 
that demonstrates that he has been diagnosed as having 
hypoglycemia.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for hypoglycemia is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a psychiatric disorder and 
hypoglycemia that are related to service and should be 
service connected.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under he court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The initial question in this case, however, is whether the 
veteran has presented well-grounded claims for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997).

The veteran's service medical records for his January 1968 to 
June 1969 active service reveal that he was removed from 
flying status for three days due to insomnia in January 1969.  
The remainder of his active service medical records, to 
include the June 1969 separation examination is negative for 
findings of a psychiatric disorder or hypoglycemia.  The 
veteran's reserve medical records reveal that he sought 
treatment for nervousness in October 1969 but was 
asymptomatic when examined.  The physician found that he had 
had too many flights and done too much without adequate rest.  
The diagnosis was traveler's syndrome manifested by fatigue.  

The veteran related a history of possible hypoglycemia during 
his April 1970, May 1971, April 1973 and April 1975 reserve 
examinations.  None of the examiners diagnosed hypoglycemia.  

An October 1998 VA psychiatric examination report states that 
the veteran did not demonstrate any psychotic symptoms or 
evidence of diagnosable mood disorders.  The examiner noted 
that the veteran had a driven achievement orientation that 
predated his service.  The Axis II diagnosis was personality 
disorder, not otherwise specified with compulsive features.  
The examiner made no Axis I diagnosis.  

While the veteran asserts that he has a psychiatric disorder 
that is related to service and that he had a hypoglycemic 
episode in service and currently has hypoglycemia, he has 
submitted no medical evidence to substantiate his claims.  
Simply put, there is no medical evidence which shows that the 
veteran currently has a psychiatric disorder or hypoglycemia.  
Although he is competent to provide an account of his 
symptoms, "the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge".  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The only evidence of 
a psychiatric disorder and hypoglycemia in the record are the 
histories related by the veteran.  The Court has stated that 
a claim must be accompanied by supporting evidence; an 
allegation is not enough.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the veteran must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  Since there is 
no medical evidence that the veteran has a psychiatric 
disorder or hypoglycemia the claims are not well grounded and 
must be denied.

By this decision, the Board is informing the appellant that 
competent medical evidence of the presence of the disorders 
claimed as well as medical evidence or a medical opinion 
linking current disorders to active service are required to 
render his claims well grounded.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board is aware of no circumstances in this matter which would 
put VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claims for service 
connection "plausible."  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for hypoglycemia is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 4 -


- 4 -


